DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/20 and 8/2/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
In response to the Species Restriction the Applicants elected in Group A, Embodiment I drawn to Fig. 1 with traverse. Applicants respectfully submits that claims 9-15 encompasses Group A, Embodiment I. In response to Group B, Applicants elected Embodiment 1, Fig. 7, with traverse. Applicants respectfully submits that claims 1-8 encompasses Group B. In response to Group C, Applicant’s elected Embodiment II, Fig. 9B, with traverse. Applicants respectfully submits that claims 16-20 encompasses Group C. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flux concentrator” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 16 recites “wherein the transmitter coil is rigidly shaped to span a first surface and wherein the receiver coil is rigidly shaped to rigidly shaped” as claimed. 
Claim 9 recites “wherein the first coil is rigidly shaped to span a non-planar surface occupying three dimensions” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that that inventor or a join inventor, or for applications subject to pre-AIA  35 U. S. C. 112, the inventor (s), at the time the application was filed, had possession of the claimed invention. Further, the drawings figures does not illustrate or provide a description of the “rigidly shaped” as claimed. 
Claims 2-8, 10-15 and 17-20 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because the claims are dependent upon base respective claims 1, 9 and 16.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites “ wherein the non-planar surface shapes the magnetic flux to wirelessly transfer at least a portion of the magnetic flux at an operating distance, independent of the operating distance” is indefinite and unclear by the phrase “independent of the operating distance” because there is no repeater recited in the claim, illustrated in the drawings or disclosed in the specifications that will allow endless range “distance” of the magnetic flux shaped by either of the non-planar surfaces”. Therefore, for the purpose of examination the examiner will interpret the claim limitation to recite “wherein the non-planar surface shapes the magnetic flux to wirelessly transfer at least a portion of the magnetic flux at an operating distance. Furthermore, the operating distance is interpreted 
Claims 2-8 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the claims are dependent upon base claim 1. 
Claim 9, recites “ wherein a shape of the non-planar surface is configured to wirelessly transfer at least a portion of a magnetic flux with a second coil of a second unit at an operating distance, independent of the operating distance”  is indefinite and unclear by the phrase “independent of the operating distance” because there is no repeater recited in the claim, illustrated in the drawings or disclosed in the specifications that will allow endless range “distance” of the magnetic flux shaped by either of the non-planar surfaces”. Therefore, for the purpose of examination the examiner will interpret the claim limitation to recite “wherein a shape of the non-planar surface is configured to wirelessly transfer at least a portion of a magnetic flux with a second coil of a second unit at an operating distance. Furthermore, the operating distance is interpreted broadly as any amount of distance, which can be a small or large amount of distance. 
 Claims 10-15 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the claims are dependent upon base claim 9. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-19 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ryu et al. (US 2011/0156492).
Regarding claims 1 and 16, Ryu et al. in [Fig. 1], discloses a system for wireless energy transfer comprising: a transmitter unit [see 110] including a transmitter coil [see 115] configured to wirelessly transmit power through a magnetic flux [see 0033-0035], wherein the transmitter coil [see 115] is rigidly shaped to span a first surface [see 115]; and a receiver unit [see 120] including a receiver coil [see 121] configured to wirelessly receive power through the 
Regarding claims 2 and 17, Ryu et al. in [Fig. 1], discloses the system of claims 1 and 16, wherein the transmitter coil [see 115] forms a first outline of the first surface [see 115], and wherein the receiver coil [see 121] forms a second outline of the second surface [see 121].  
Regarding claims 3 and 18, Ryu et al. in [Fig. 1], discloses the system of claims 1 and 16, wherein the portion of the magnetic flux transfers power from the transmitter unit [see 110] to the receiver unit [see 120] when the transmitter coil [see 115] and the receiver coil [see 121] are physically decoupled and freely movable relative to each other [see 0033-0038].
Regarding claim 4, Ryu et al. in [Fig. 1], discloses the system of claim 3, wherein the transmitter coil [see 115] and the receiver coil [see 121] are freely movable relative to each other when the coils are not spatially restricted by an external structure [see 0033-0038].
Regarding claim 5, Ryu et al. discloses the system of claim 1, wherein the non-planar surface is a non-degenerate two-dimensional surface having one or more concave portions [see Fig. 7 and 0058].
Regarding claim 6, Ryu et al. in [Fig. 1], discloses the system of claim 1, wherein a power transfer between the transmitter unit [see 110] and the receiver [see 120] unit is at least 25% of a maximum power transfer between the units in any relative orientation of the transmitter coil and the receiver coil within the operating distance [see 0007 0049].
Regarding claim 7, Ryu et al. in [Fig. 1], discloses the system of claim 1, wherein the transmitter unit [see 110] is coupled to a power supply [see 111], wherein the receiver unit [see 121] is coupled to a power storage device [see Device (LOAD) in Fig. 1 and, 0117-0118], and wherein the non- planar surface (see 115 or 121] is configured to transfer the magnetic flux between the coils such that the receiver unit [see 120] intercepts the magnetic flux to induce an electrical current that meets a power requirement of the power storage device [see DEVICE 
Regarding claims 8 and 19, Ryu et al. discloses the system of claims 1 and 16, wherein the transmitter unit and the receiver unit comprise respective communications circuitry to establish a communications channel between the transmitter unit and the receiver unit to communicate system information used to modulate a power output of the transmitter unit [see 0046].  
Regarding claim 9, Ryu et al. discloses a unit for use in an omni-orientational wireless energy transfer system to wirelessly transfer power through a shaped magnetic flux [see abstract, 0007, and 0047] the unit comprising: a first coil [see 115] that is rigidly shaped to span a non-planar surface [see 115] occupying three spatial dimensions [see Fig. 8 and 0038, 0047 and 0073], wherein a shape of the non-planar surface [see 115] is configured to wirelessly transfer at least a portion of a magnetic flux with a second coil [see 121] of a second unit [see 120] at an operating distance [see 0038 and 0047 and furthermore the magnetic flux 101 shown in Fig. 1 between the relative distance of the transmitter unit 110 and receiver unit 120  corresponds to the “operating distance”]. 
Regarding claim 10, Ryu et al. discloses all the limitations recited above in claim 2. 
Regarding claim 11, Ryu et al. discloses all the limitations recited above in claim 3. 
Regarding claim 12, Ryu et al. discloses all the limitations recited above in claim 4. 
Regarding claim 13, Ryu et al. discloses all the limitations recited above in claim 5. 
Regarding claim 14, Ryu et al. discloses all the limitations recited above in claim 7. 
Regarding claim 15, Ryu et al. discloses all the limitations recited above in claim 8. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryu et al. (US 2011/0156492) and in view of Toivola et al. (US 2011/0115429). 
Regarding claim 20, Ryu et al. discloses the method of claim 16, except further comprising directing an output magnetic flux from the transmitter coil towards the receiver coil with a flux concentrator.
However, Toivola et al. discloses directing an output magnetic flux from the transmitter coil [see 120] towards the receiver coil [see 220] with a flux concentrator [see 190] in order configured to optimized shape to concentrate the magnetic field (flux) [see 0045].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to have added a flux concentrator between the transmitter and receiver coil as taught by Ryu et al. in order to optimize the shape to concentrate the magnetic field or flux. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        2/12/22

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836